[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
Following a jury trial, Obie McKee, Jr., was convicted of possession of cocaine, in violation of R.C. 2925.11(A).  On appeal, McKee's sole assignment of error challenges the weight and sufficiency of the evidence adduced in support of the conviction.
Sufficient evidence was presented from which the trier of fact could have concluded that McKee knowingly possessed cocaine.  We further hold that there was substantial evidence to satisfy all of the elements of the offense, and that the evidence was sufficiently probative of guilt beyond a reasonable doubt.  SeeState v. Thompkins (1997), 78 Ohio St.3d 380, 678 N.E.2d 541. Therefore, we overrule the assignment of error and affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Doan and Winkler, JJ.
Enter upon the Journal of the Court on August 16, 2000
per order of the Court.